


EXHIBIT 10.20

 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
the          day of                             , 20    , by and between Cimarex
Energy Co., a Delaware corporation (the “Company”), and
                                             (the “Indemnitee”).

 

RECITALS:

 

A.            The Company desires the benefits of having Indemnitee serve as a
director and/or officer secure in the knowledge that any expenses, liability
and/or losses incurred by Indemnitee in Indemnitee’s good faith service to the
Company will be borne by the Company or its successors and assigns.

 

B.            Indemnitee is willing to serve in Indemnitee’s position with the
Company only on the condition that Intemnitee be indemnified for such expenses,
liability and losses.

 

C.            The Company’s Certificate of Incorporation and By-laws allow and
require the Company to indemnify its directors, officers and agents to the
maximum extent permitted under Delaware Law.

 

D.            Indemnitee desires to have the benefits of an agreement with the
Company covering Indemnitee’s rights to indemnification in order to provide
greater certainty as to the scope, permanency and enforceability of such rights,
and the Company is willing to enter into such an agreement to enhance its
ability to attract and retain directors and officers.

 

NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as a
director and/or officer of the Company, the parties hereby agree as follows:

 

1.             Definitions.  For purposes of this Agreement:

 

1.1          “Agent” shall mean any person who is or was a director, officer,
employee or agent of the Company or a subsidiary of the Company whether serving
in such capacity or as a director, officer, employee, agent, fiduciary or other
official of another Enterprise (whether for profit or not for profit) at the
request of, for the convenience of, or to represent the interests of the Company
or a subsidiary of the Company.

 

1.2          “Change of Control” shall have the same meaning as defined in the
Cimarex 2002 Stock Incentive Plan, as it may be amended from time to time.

 

1.3          “Delaware Law” means the Delaware General Corporation Law, as
amended and in effect from time to time or any successor or other statutes of
Delaware having similar import and effect.

 

1.4          “Enterprise” shall mean the Company and any other corporation,
partnership, joint venture, trust, employee benefit plan or other entity that
Indemnitee is or was serving at the request of, for the convenience of, or to
represent the interests of the Company as a director, officer, employee, agent,
fiduciary or other official.

 

--------------------------------------------------------------------------------


 

1.5          “Expenses” shall be broadly construed and shall include, without
limitation, (a) all direct and indirect costs incurred, paid or accrued, (b) all
attorneys’ fees, retainers, court costs, transcripts, fees of experts, witness
fees, travel expenses, food and lodging expenses while traveling, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service,
freight or other transportation fees and expenses, (c) all other disbursements
and out-of-pocket expenses, (d) amounts paid in settlement, to the extent not
prohibited by Delaware Law, (e) reasonable compensation for time spent by
Indemnitee for which Indemnitee is otherwise not compensated by the Company or
any third party, actually and reasonably incurred in connection with or arising
out of a Proceeding, including a Proceeding by Indemnitee to establish or
enforce a right to indemnification under this Agreement, applicable law or
otherwise, and (f) any and all federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, including all interest, assessments and other charges paid or
payable in connection with or in respect of such Expenses.

 

1.6          “Independent Counsel” shall mean a law firm or a member of a law
firm that neither is presently nor in the past five years has been retained to
represent:  (a) the Company, an affiliate of the Company or Indemnitee in any
matter material to either party or (b) any other party to the Proceeding giving
rise to a claim for indemnification hereunder.  Notwithstanding the foregoing,
the term “Independent Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s right to indemnification under this Agreement.

 

1.7          “Independent Director” shall mean a director of the Company who is
not and was not a party to the Proceeding in respect of which indemnification is
being sought by Indemnitee.

 

1.8          “Liabilities” shall mean liabilities of any type whatsoever,
including, but not limited to, judgments or fines, ERISA or other excise taxes
and penalties, and amounts paid in settlement (including all interest,
assessments or other charges paid or payable in connection with any of the
foregoing) actually and reasonably incurred by Indemnitee in connection with a
Proceeding.

 

1.9          “Proceeding” shall mean any pending, threatened or completed
action, hearing, suit or any other proceeding, whether civil, criminal,
arbitrative, administrative, investigative or any alternative dispute resolution
mechanism, including without limitation any such Proceeding brought by or in the
right of the Company.

 

2.             Employment Rights and Duties.  Subject to any other obligations
imposed on either of the parties by contract or by law, and with the
understanding that this Agreement is not intended to confer employment rights on
either party which they did not possess on the date of its execution, Indemnitee
agrees to serve as a director or officer so long as Indemnitee is duly appointed
or elected and qualified in accordance with the applicable provisions of the
Certificate of Incorporation and By-laws of the Company or any subsidiary of the
Company and until such time as Indemnitee resigns or fails to stand for election
or until Indemnitee’s employment, if any, terminates.  Indemnitee may from time
to time also perform other services at the request, or for

 

2

--------------------------------------------------------------------------------


 

the convenience of, or otherwise benefiting the Company.  Indemnitee may at any
time and for any reason resign or be removed from such position (subject to any
other contractual obligation or other obligation imposed by operation of law),
in which event the Company shall have no obligation under this Agreement to
continue Indemnitee in any such position.

 

3.             Indemnification.

 

3.1          The Company shall indemnify Indemnitee to the fullest extent
authorized or permitted by Delaware Law, and as Delaware Law may from time to
time be amended (but, in the case of any such amendment, only to the extent such
amendment permits the Company to provide broader indemnification rights under
Delaware Law), against any and all Liabilities and Expenses.  The right to
indemnification conferred in this Agreement shall be presumed to have been
relied upon by Indemnitee in serving or continuing to serve the Company as a
director and/or officer and shall be enforceable as a contract right.

 

3.2          In addition to, and without regard to any limitations on, the
indemnification provided for in paragraph 3.1 of this Agreement, the Company
shall and hereby does indemnify and hold harmless Indemnitee against any and all
Liabilities and Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf if, in connection with Indemnitee’s service as an
Agent, Indemnitee is, or is threatened to be made, a party to or participant in
any Proceeding.  The only limitations that shall exist upon the Company’s
obligations pursuant to this paragraph 3.2 shall be that the Company shall not
be obligated to make any payment to Indemnitee that is finally determined (under
the procedures, and subject to the presumptions, set forth in Sections 5 and 6
hereof) to be unlawful or not otherwise permitted pursuant to the terms of this
Agreement.

 

4.             Advancement of Expenses.

 

4.1          All Expenses incurred by or on behalf of Indemnitee shall be
advanced by the Company to Indemnitee within twenty days after the receipt by
the Company of a written request for such advance which may be made from time to
time, whether prior to or after final disposition of a Proceeding (unless there
has been a final determination by a court of competent jurisdiction that
Indemnitee is not entitled to be indemnified for such Expenses).  Indemnitee’s
entitlement to advancement of Expenses shall include those incurred in
connection with any Proceeding by Indemnitee seeking a determination, an
adjudication or an award in arbitration pursuant to this Agreement.  The
requests shall reasonably evidence the Expenses incurred by Indemnitee in
connection therewith. Indemnitee hereby undertakes to repay the amounts advanced
if it shall ultimately be determined that Indemnitee is not entitled to be
indemnified pursuant to the terms of this Agreement.

 

4.2          Notwithstanding any other provision in this Agreement, to the
extent that Indemnitee has been successful on the merits or otherwise in defense
of any Proceeding, Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred by Indemnitee in connection therewith.

 

3

--------------------------------------------------------------------------------


 

5.             Procedure for Determination of Entitlement to Indemnification.

 

5.1          Whenever Indemnitee believes that Indemnitee is entitled to
indemnification pursuant to this Agreement, Indemnitee shall submit a written
request for indemnification (the “Indemnification Request”) to the Company to
the attention of the President with a copy to the Secretary.  This request shall
include documentation or information which is necessary for the determination of
entitlement to indemnification and which is reasonably available to Indemnitee. 
Determination of Indemnitee’s entitlement to indemnification shall be made no
later than forty-five days after receipt of the Indemnification Request.  The
President or the Secretary shall, promptly upon receipt of Indemnitee’s request
for indemnification, advise the Board of Directors of the Company (the “Board”)
in writing that Indemnitee has made such request for indemnification.

 

5.2          Indemnitee shall set forth in the Indemnification Request one of
the following methods to determine whether Indemnitee is entitled to
indemnification:

 

(a)           A majority vote of Independent Directors even though less than a
quorum or a written opinion of an Independent Counsel (provided there are no
such directors or if such directors so direct).

 

(b)           In the event of a Change of Control, a written opinion of
Independent Counsel.

 

(c)           A decision by the court in which the Proceeding is or was pending
upon application by Indemnitee.

 

(d)           If the Board so agrees, by the stockholders of the Company in a
vote that excludes the shares held by directors who are not Independent
Directors.

 

The Company agrees to bear any and all costs and expenses incurred by Indemnitee
or the Company in connection with the determination of Indemnitee’s entitlement
to indemnification by any of the above forums.

 

6.             Presumptions and Effect of Certain Proceedings.  It is the intent
of this Agreement to secure for Indemnitee rights of indemnity that are as
favorable as may be permitted under Delaware Law and public policy of the State
of Delaware.  Accordingly, the parties agree that the following presumptions
shall apply in the event of any question as to whether Indemnitee is entitled to
indemnification under this Agreement:

 

6.1          In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement.  Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion.  Neither the failure of the
Company (including by its Board or Independent Counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Company
(including by its Board or Independent Counsel) that

 

4

--------------------------------------------------------------------------------


 

Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct.

 

6.2          The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Enterprise shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement. 
It shall be presumed that Indemnitee has at all times acted in good faith and in
a manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company.  Anyone seeking to overcome this presumption shall
have the burden of proof and the burden of persuasion.

 

6.3          Indemnitee shall cooperate with the person, persons or entity
making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination.  Any
Independent Counsel, member of the Board or stockholder of the Company shall act
reasonably and in good faith in making a determination regarding Indemnitee’s
entitlement to indemnification under this Agreement.  Any costs or expenses
(including attorneys’ fees and disbursements) incurred by Indemnitee in so
cooperating with the person, persons or entity making such determination shall
be borne by the Company (irrespective of the determination as to Indemnitee’s
entitlement to indemnification) and the Company hereby indemnifies and agrees to
hold Indemnitee harmless therefrom.

 

6.4          The Company acknowledges that a settlement or other disposition
short of final judgment may be successful if it permits a party to avoid
expense, delay, distraction, disruption and uncertainty.  In the event that any
action, claim or proceeding to which Indemnitee is a party is resolved in any
manner other than by adverse judgment against Indemnitee (including, without
limitation, settlement of such action, claim or proceeding with or without
payment of money or other consideration) it shall be presumed that Indemnitee
has been successful on the merits or otherwise in such action, suit or
proceeding.  Anyone seeking to overcome this presumption shall have the burden
of proof and the burden of persuasion.

 

6.5          The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement, arbitration award or conviction, or
upon a plea of nolo contendere or its equivalent, shall not, of itself,
(a) adversely affect the rights of Indemnitee to indemnification except as
indemnification may be expressly prohibited under this Agreement, (b) create a
presumption that Indemnitee did not act in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Company, or (c) with respect to any criminal Proceeding, create a
presumption that Indemnitee had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

 

7.             Remedies of Indemnitee in Cases of Determination not to Indemnify
or to Advance Expenses.

 

7.1          In the event that (a) an initial determination is made that
Indemnitee is not entitled to indemnification, (b) advances for Expenses are not
made when and as required by this Agreement, (c) payment has not been timely
made following a determination of entitlement to

 

5

--------------------------------------------------------------------------------


 

indemnification pursuant to this Agreement or (d) Indemnitee otherwise seeks
enforcement of this Agreement, Indemnitee shall be entitled to a final
adjudication in an appropriate court of the State of Delaware of Indemnitee’s
entitlement to such indemnification or advance.  Alternatively, Indemnitee at
Indemnitee’s option may seek an award in arbitration.  If the parties are unable
to agree on an arbitrator, the parties shall provide the American Arbitration
Association (“AAA”) with a statement of the nature of the dispute and the
desired qualifications of the arbitrator. AAA shall then provide a list of three
available arbitrators.  Each party may strike one of the names on the list, and
the remaining person shall serve as the arbitrator.  If both parties strike the
same person, AAA shall select the arbitrator from the other two names.  The
arbitration award shall be made within ninety days following the demand for
arbitration.  The arbitration shall take place in Denver, Colorado, and the
provisions of Delaware law shall apply to any such arbitration.  The Company
shall not oppose Indemnitee’s right to seek any such adjudication or arbitration
award.  In any such proceeding or arbitration Indemnitee shall be presumed to be
entitled to indemnification under this Agreement and the Company shall have the
burden of proof to overcome that presumption and the burden of persuasion.

 

7.2          An initial determination, in whole or in part, that Indemnitee is
not entitled to indemnification shall create no presumption in any judicial
proceeding or arbitration that Indemnitee has not met the applicable standard of
conduct for, or is otherwise not entitled to, indemnification.

 

7.3          If an initial determination is made or deemed to have been made
pursuant to the terms of this Agreement that Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in the absence
of (a) a misrepresentation of a material fact by Indemnitee in the request for
indemnification or (b) a specific finding (which has become final) by a court of
competent jurisdiction that all or any part of such indemnification is expressly
prohibited by law.

 

7.4          The Company and Indemnitee agree that a monetary remedy for breach
of this Agreement, at some later date, will be inadequate, impracticable and
difficult of proof, and further agree that such breach would cause Indemnitee
irreparable harm.  Accordingly, the Company and Indemnitee agree that Indemnitee
shall be entitled to temporary and permanent injunctive relief to enforce this
Agreement without the necessity of proving actual damages or irreparable harm. 
The Company and Indemnitee further agree that Indemnitee shall be entitled to
such injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bond or
other undertaking in connection therewith.  Any such requirement of bond or
undertaking is hereby waived by the Company, and the Company acknowledges that
in the absence of such a waiver, a bond or undertaking may be required by the
court.

 

7.5          The Company shall be precluded from asserting that the procedures
and presumptions of this Agreement are not valid, binding and enforceable.  The
Company shall stipulate in any such court or before any such arbitrator that the
Company is bound by all the provisions of this Agreement and is precluded from
making any assertion to the contrary.  Expenses incurred by Indemnitee in
connection with Indemnitee’s request for indemnification under, seeking
enforcement of or to recover damages for breach of this Agreement shall be borne
and advanced by the Company.

 

6

--------------------------------------------------------------------------------

 

8.                                      Non-Exclusivity; Insurance; and
Subrogation.

 

8.1                               The rights of indemnification and advancement
of Expenses as provided by this Agreement shall not be deemed exclusive of any
other rights to which Indemnitee may at any time be entitled under applicable
law, the Certificate of Incorporation or By-laws of the Company, any agreement,
a vote of stockholders, a resolution of the Board or otherwise.  No right or
remedy herein conferred is intended to be exclusive of any other right or
remedy, and every other right and remedy shall be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise.  The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

 

8.2                               To the extent that the Company maintains an
insurance policy or policies providing liability insurance for directors,
officers, employees, or agents or fiduciaries of the Company or of any other
Enterprise that such person serves at the request of the Company, Indemnitee
shall be covered by such policy or policies in accordance with its or their
terms to the maximum extent of the coverage available for persons serving in a
similar capacity as Indemnitee (e.g., as a director and/or officer) under such
policy or policies.  If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Company has director and officer liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies.  The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

 

8.3                               In the event of any payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all papers required
and take all action necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

 

9.                                      Limitations on Indemnification.  No
indemnification pursuant to Section 3 of this Agreement shall be paid by the
Company nor shall Expenses be advanced by the Company pursuant to Section 4 of
this Agreement if any of the following circumstances exist:

 

9.1                               To the extent that Indemnitee is reimbursed
pursuant to such insurance as may exist for Indemnitee’s benefit. 
Notwithstanding the availability of such insurance, Indemnitee also may claim
indemnification from the Company pursuant to this Agreement by assigning to the
Company any claims under such insurance to the extent Indemnitee is paid by the
Company.  Indemnitee shall reimburse the Company for any sums Indemnitee
receives as indemnification from other sources to the extent of any amount paid
to Indemnitee for that purpose by the Company;

 

9.2                               On account and to the extent of any wholly or
partially successful claim against Indemnitee for an accounting of profits made
from the purchase or sale by Indemnitee of securities of the Company pursuant to
the provisions of Section 16(b) of the Securities Exchange

 

7

--------------------------------------------------------------------------------


 

Act of 1934, as amended, and amendments thereto or similar provisions of any
federal, state or local statutory law;

 

9.3                               In connection with a judicial action by or in
the right of the Company, in respect of any claim, issue or matter as to which
Indemnitee shall have been adjudged to be liable for gross negligence or
intentional misconduct in the performance of Indemnitee’s duty to the Company
unless, and only to the extent that, any court in which such action was brought
shall determine upon application that, despite the adjudication of liability but
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for such expenses as such court shall deem
proper;

 

9.4                               If it is proved by final judgment in a court
of law or other final adjudication to have been based upon or attributable to
Indemnitee’s having gained any personal profit or advantage to which Indemnitee
was not legally entitled;

 

9.5                               Except as otherwise provided in this Agreement
(including paragraph 4.1), in connection with all or any part of a Proceeding
which is initiated or maintained by or on behalf of Indemnitee, or any
Proceeding by Indemnitee against the Company or its directors, officers,
employees or other agents, unless (a) such indemnification is expressly required
to be made by Delaware Law, (b) the Proceeding was authorized by a majority of
the Independent Directors (c) there has been a Change of Control, or (d) such
indemnification is provided by the Company, in its sole discretion, pursuant to
the powers vested in the Company under Delaware Law; or

 

9.6                               Any judgment, fine or penalty that the Company
is prohibited by applicable law from paying as indemnity.

 

10.                               Duration and Scope of Agreement; Binding
Effect.  All agreements and obligations of the Company contained herein shall
continue so long as Indemnitee shall be subject to any possible Proceeding
subject to indemnification by reason of the fact that Indemnitee is or was an
Agent and shall be applicable to Proceedings commenced or continued after
execution of this Agreement, whether arising from acts or omissions occurring
before or after such execution.  This Agreement shall be binding upon the
Company and its successors and assigns (including any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company) and shall inure to
the benefit of Indemnitee and Indemnitee’s spouse, assigns, heirs, devisees,
executors, administrators and other legal representatives.

 

11.                               Notice by Indemnitee, Defense of Claims and
Contribution.

 

11.1                        Indemnitee agrees promptly to notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any matter which may be
subject to indemnification hereunder, whether civil, criminal, arbitrative,
administrative or investigative; but the omission so to notify the Company will
not relieve it from any liability which it may have to Indemnitee if such
omission does not actually materially prejudice the Company’s rights and, if
such omission does materially prejudice the Company’s rights, it will relieve
the Company from liability only to the

 

8

--------------------------------------------------------------------------------


 

extent of such prejudice; nor will such omission relieve the Company from any
liability which it may have to Indemnitee otherwise than under this Agreement.
With respect to any Proceeding:

 

(a)                                 The Company shall be entitled to participate
therein at its own expense;

 

(b)                                 Except as otherwise provided below, to the
extent that it may wish, the Company jointly with any other indemnifying party
similarly notified shall be entitled to assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee.  After notice from the Company to
Indemnitee of its election so to assume the defense thereof and the assumption
of such defense, the Company shall not be liable to Indemnitee under this
Agreement for any attorney fees or costs subsequently incurred by Indemnitee in
connection with Indemnitee’s defense except as otherwise provided below. 
Indemnitee shall have the right to employ separate counsel in such Proceeding
but the fees and expenses of such counsel incurred after notice from the Company
of its assumption of the defense thereof and the assumption of such defense
shall be at the expense of Indemnitee unless (i) the employment of counsel by
Indemnitee has been authorized by the Company, (ii) Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and Indemnitee in the conduct of the defense of such action or that the
Company’s counsel may not be adequately representing Indemnitee or (iii) the
Company shall not in fact have employed counsel to assume the defense of such
action, in each of which cases the fees and expenses of counsel shall be at the
expense of the Company; and

 

(c)                                  The Company will not be liable to indemnify
Indemnitee under this Agreement for any amounts paid in settlement of any action
or claim effected without its prior written consent.  The Company shall not
settle any action or claim which would impose any Expense, Liability,
limitation, obligation or penalty on Indemnitee without Indemnitee’s prior
written consent. Neither the Company nor Indemnitee shall unreasonably withhold
its or Indemnitee’s respective consent to any proposed settlement.

 

11.2                        Contribution.  To the extent the indemnification
provided for under any provision of this Agreement is determined (in the manner
hereinabove provided) not to be permitted under applicable law, then in the
event Indemnitee was, is, or becomes a party to or witness or other participant
in, or is threatened to be made a party to or witness or other participant in, a
Proceeding by reason of (or arising in part out of) Indemnitee’s status as an
Agent of the Company, the Company, in lieu of indemnifying Indemnitee, and in
the absence of personal enrichment, acts of intentional fraud or dishonesty or
criminal conduct on the part of the Indemnitee, shall contribute to the amount
of any and all Expenses, judgments, fines, or penalties assessed against or
incurred or paid by Indemnitee on account of such Proceeding and any and all
amounts paid in settlement of that Proceeding (including all interest,
assessments, and other charges paid or payable in connection with or in respect
of such Expenses, judgments, fines, penalties, or amounts paid in settlement)
for which such indemnification is not permitted (“Contribution Amounts”), in
such proportion as is appropriate to reflect the relative fault with respect to
the subject matter of the Proceeding giving rise to the Contribution Amounts of
Indemnitee, on the one hand, and of the Company and any and all other parties
(including officers and directors of the Company other than Indemnitee) who may
be at fault with respect to

 

9

--------------------------------------------------------------------------------


 

such matter (collectively, including the Company, the “Third Parties”) on the
other hand.  The relative fault of the Third Parties and Indemnitee shall be
determined (i) by reference to the relative fault of Indemnitee as determined by
the court or other governmental agency assessing the Contribution Amounts or
(ii) to the extent such court or other governmental agency does not apportion
relative fault, by the Independent Counsel (or such other party which makes a
determination under Section 5) after giving effect to, among other things, the
relative intent, knowledge, access to information, and opportunity to prevent or
correct the subject matter of the Proceedings and other relevant equitable
considerations of each party. The Company and Indemnitee agree that it would not
be just and equitable if contribution pursuant to this paragraph 11.2 were
determined by pro rata allocation or by any other method of allocation which
does not take into account the equitable considerations referred to in this
paragraph 11.2.

 

12.                               Miscellaneous Provisions.

 

12.1                        Severability; Partial Indemnity.  If any provision
or provisions of this Agreement (or any portion thereof) shall be held by a
court of competent jurisdiction to be invalid, illegal or unenforceable for any
reason whatsoever: (a) such provision shall be limited or modified in its
application to the minimum extent necessary to avoid the invalidity, illegality
or unenforceability of such provision; (b) the validity, legality and
enforceability of the remaining provisions of this Agreement shall not in any
way be affected or impaired thereby; and (c) to the fullest extent possible, the
provisions of this Agreement shall be construed so as to give effect to the
intent manifested by the provision (or portion thereof) held invalid, illegal or
unenforceable.  If Indemnitee is not wholly successful in any Proceeding or in
the defense of any claim, issue or matter therein, but is successful on the
merits or otherwise as to one or more but less than all claims, issues, or
matters, the Company shall indemnify Indemnitee against all Expenses incurred by
or on behalf of such Indemnitee in connection with each successfully resolved
claim, issue or matter.  For purposes of this paragraph 12.1, the term
“successful on the merits or otherwise” shall include, but not be limited to,
(i) any termination, withdrawal or dismissal (with or without prejudice) of any
action against Indemnitee without any express finding of liability or guilt
against Indemnitee, or (ii) the settlement of any action, pursuant to which
Indemnitee pays less than $10,000.

 

12.2                        Identical Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall for all purposes be
deemed to be an original but all of which together shall constitute one and the
same Agreement.  Only one such counterpart, signed by the party against whom
enforceability is sought, needs to be produced to evidence the existence of this
Agreement.

 

12.3                        Interpretation of Agreement.  It is understood that
the parties hereto intend this Agreement to be interpreted and enforced so as to
provide indemnification to Indemnitee to the fullest extent not now or hereafter
prohibited by law.

 

12.4                        Headings.  The headings of the Sections and
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.

 

10

--------------------------------------------------------------------------------


 

12.5                        Modification and Waiver.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties to this Agreement.  No waiver of any provision of
this Agreement shall be deemed to constitute a waiver of any other provisions
hereof (whether or not similar) nor shall such waiver constitute a continuing
waiver.  No waiver of any provision of this Agreement shall be effective unless
executed in writing.

 

12.6                        Notices.  All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given when (a) delivered in person (by express courier or otherwise) and
receipted for by the party to whom said notice or other communication shall have
been directed; (b) received by telegraphic or other electronic means (including
facsimile, telecopy, telex and e-mail) with confirmation of transmission by the
transmitting equipment or (c) mailed by certified or registered mail with
postage prepaid, on the third business day after the date on which it is so
mailed, as follows:

 

If to Indemnitee:                          
                                       

                                                                                                                       
                                       

 

If to the Company:      Cimarex Energy Co.

1700 Lincoln Street, Suite 1800

Denver, CO 80203

Attn:  General Counsel

 

or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

 

12.7                        Governing Law, Venue and Consent to
Jurisdiction.  This Agreement and the legal relations among the parties shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without regard to its conflict of laws rules.  Subject to
Indemnitee’s rights under paragraph 7.1 and the final two sentences of this
paragraph 12.7, the Company and Indemnitee hereby irrevocably and
unconditionally (i) agree that any action or proceeding arising out of or in
connection with this Agreement shall be brought only in the Chancery Court of
the State of Delaware (the “Delaware Court”), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Delaware Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Delaware Court, and (iv) waive, and agree not to plead or
to make, any claim that any such action or proceeding brought in the Delaware
Court has been brought in an improper or inconvenient forum.  Notwithstanding
the foregoing, Indemnitee may, in Indemnitee’s sole discretion, elect to bring
any action or proceeding arising out of or in connection with this Agreement in
any federal or state court located in the State of Colorado.  If Indemnitee
makes such election, the Company hereby irrevocably and unconditionally
(i) consents to submit to the exclusive jurisdiction of such state or federal
court located in the State of Colorado (the “Colorado Court”) for purposes of
any action or proceeding arising out of or in connection with this Agreement,
(ii) waives any objection to the laying of venue of any such action or
proceeding in such Colorado Court, and

 

11

--------------------------------------------------------------------------------


 

(iii) waives, and agrees not to plead or to make, any claim that any such action
or proceeding brought in such Colorado Court has been brought in an improper or
inconvenient forum.

 

12.8                        Entire Agreement.  This Agreement represents the
entire agreement between the parties hereto, and there are no other agreements,
contracts or understanding between the parties hereto with respect to the
subject matter of this Agreement, except as specifically referred to herein or
as provided in Sections 3 and 8 hereof.

 

[The remainder of this page has been left intentionally blank.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

 

COMPANY:

 

 

 

CIMAREX ENERGY CO.

 

 

 

 

 

By:

 

 

Name:

 

Title: Chief Executive Officer and President

 

 

 

INDEMNITEE:

 

 

 

 

 

Name:

 

[Signature Page to Indemnification Agreement]

 

--------------------------------------------------------------------------------
